** COURT CLERK — JURY LISTS — SUMMONS ** QUESTION: DOES THE COURT CLERK OF A COUNTY HAVE AUTHORITY TO OPEN THE ENVELOPE DELIVERED TO HIM BY THE DISTRICT JUDGE CONTAINING THE JURY LIST FOR A DESIGNATED TWO WEEKS JURY TERM OF COURT, IN ORDER TO BE ABLE TO SUMMONS THE JURORS NAMED THEREIN TO ATTEND SAID COURT, AND IF SO, WHEN SHOULD HE OPEN ENVELOPE? IN OUR OPINION, INFERENTIALLY AUTHORIZES THE COURT CLERK TO OPEN SAID ENVELOPE AND TAKE OUT AND EXAMINE THE ENCLOSED JURY LIST AT "SUCH TIME PRIOR" TO SAID "TEN(10) DAYS" PERIOD AS THE COURT MAY REASONABLY FIND NECESSARY TO PREPARE AND MAIL A COPY OF THE SUMMONS MENTIONED THEREIN TO EACH JUROR NAMED IN SAID JURY LIST. TO HOLD OTHERWISE WOULD REQUIRE THE COURT CLERK TO PERFORM A MANIFESTLY IMPOSSIBLE ACT.  CITE: 38 Ohio St. 25 [38-25], 38 Ohio St. 26 [38-26] (FRED HANSEN)